

 S2779 ENR: Zimbabwe Democracy and Economic Recovery Amendment Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
 eighteenS. 2779IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Zimbabwe Democracy and Economic Recovery Act of 2001.1.Short titleThis Act may be cited as the Zimbabwe Democracy and Economic Recovery Amendment Act of 2018.2.Reconstruction and rebuilding of ZimbabweSection 2 of the Zimbabwe Democracy and Economic Recovery Act of 2001 (22 U.S.C. 2151 note; Public Law 107–99) is amended by striking and restore the rule of law and inserting restore the rule of law, reconstruct and rebuild Zimbabwe, and come to terms with the past through a process of genuine reconciliation that acknowledges past human rights abuses and orders inquiries into disappearances, including the disappearance of human rights activists, such as Patrick Nabanyama, Itai Dzamara, and Paul Chizuze.3.FindingsSection 4(a) of the Zimbabwe Democracy and Economic Recovery Act of 2001 is amended—(1)in paragraph (1), by striking costly deployment of troops to the Democratic Republic of the Congo and inserting private appropriation of public assets; and(2)by adding at the end the following:(6)In October 2016, the Government of Zimbabwe cleared a small hurdle in its longstanding public sector arrears with the IMF..4.Provisions related to multilateral debt relief and other financial assistanceSection 4(b)(2) of the Zimbabwe Democracy and Economic Recovery Act of 2001 is amended—(1)in subparagraph (A), by striking to propose that the bank should undertake a review of the feasibility of restructuring, rescheduling, or eliminating the sovereign debt of Zimbabwe held by that bank and inserting to support efforts to reevaluate plans to restructure, rebuild, reschedule, or eliminate Zimbabwe’s sovereign debt held by that bank and provide an analysis based on reasonable financial options to achieve those goals; and(2)in subparagraph (B), by striking dollar and inserting currency.5.Sense of Congress on the United States-Zimbabwe bilateral relationshipIt is the sense of Congress that the United States should seek to forge a stronger bilateral relationship with Zimbabwe, including in the areas of trade and investment, if the following conditions are satisfied:(1)The Government of Zimbabwe takes the concrete, tangible steps outlined in paragraphs (1) through (4) of section 4(d) of the Zimbabwe Democracy and Economic Recovery Act of 2001, as amended by section 6 of this Act.(2)The Government of Zimbabwe takes concrete, tangible steps towards—(A)good governance, including respect for the opposition, rule of law, and human rights;(B)economic reforms that promote growth, address unemployment and underdevelopment, restore livelihoods, ensure respect for contracts and private property rights, and promote significant progress toward monetary policy reforms, particularly with the Reserve Bank of Zimbabwe, and currency exchange reforms; and(C)identification and recovery of stolen private and public assets within Zimbabwe and in other countries.(3)The Government of Zimbabwe holds an election that is widely accepted as free and fair, based on the following pre- and post-election criteria or conditions:(A)Establishment and public release, without cost, of a provisional and a final voter registration roll.(B)The Zimbabwe Electoral Commission is permitted to entirely carry out the functions assigned to it under section 239 of Zimbabwe’s 2013 Constitution in an independent manner, and the chairperson meets and consults regularly with representatives of political parties represented in the parliament of Zimbabwe and the parties contesting the elections.(C)Consistent with Zimbabwe’s 2013 Constitution, the Defence Forces of Zimbabwe—(i)are neither permitted to actively participate in campaigning for any candidate nor to intimidate voters;(ii)are required to verifiably and credibly uphold their constitutionally-mandated duty to respect the fundamental rights and freedoms of all persons and to be nonpartisan in character; and(iii)are not permitted to print, transfer, or control ballots or transmit the results of elections.(D)International observers, including observers from the United States, the African Union, the Southern African Development Community, and the European Union—(i)are permitted to observe the entire electoral process prior to, on, and following voting day, including by monitoring polling stations and tabulation centers; and(ii)are able to independently access and analyze vote tallying tabulation and the transmission and content of voting results.(E)Candidates are allowed access to public broadcasting media during the election period, consistent with Zimbabwe’s Electoral Act and are able to campaign in an environment that is free from intimidation and violence.(F)Civil society organizations are able to freely and independently carry out voter and civic education and monitor the entire electoral process, including by observing, recording, and transmitting publicly-posted or announced voting results at the ward, constituency, and all higher levels of the vote tallying process.(4)Laws enacted prior to the passage of Zimbabwe’s March 2013 Constitution that are inconsistent with the new Constitution are amended, repealed, or subjected to a formal process for review and correction so that such laws are consistent with the new Constitution.(5)The Government of Zimbabwe—(A)has made significant progress on the implementation of all elements of the new Constitution; and(B)has demonstrated its commitment to sustain such efforts in achieving full implementation of the new Constitution.(6)Traditional leaders of Zimbabwe observe section 281 of the 2013 Constitution and are not using humanitarian assistance provided by outside donor organizations or countries in a politicized manner to intimidate or pressure voters during the campaign period.6.Certification requirementsSection 4(d) of the Zimbabwe Democracy and Economic Recovery Act of 2001 is amended—(1)in paragraph (3), by striking consistent with and all that follows through September 1998;(2)by striking paragraph (4); and(3)by redesignating paragraph (5) as paragraph (4).7.Removal of authority to pay land acquisition costsSection 5(a) of the Zimbabwe Democracy and Economic Recovery Act of 2001 is amended—(1)in paragraph (2), by striking , including the payment of costs and all that follows through thereto; and and inserting a semicolon;(2)in paragraph (3), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(4)identify and recover stolen public assets..8.Inclusion of Australia, the United Kingdom, the African Union, and the Southern African Development Community in consultations about ZimbabweSection 6 of the Zimbabwe Democracy and Economic Recovery Act of 2001 is amended by inserting Australia, the United Kingdom, the African Union, the Southern African Development Community, after Canada,.9.Sense of Congress on enforcement of Southern African Development Community tribunal rulingsIt is the sense of Congress that the Government of Zimbabwe and the Southern African Development Community (referred to in this section as SADC) should enforce the SADC tribunal rulings issued between 2007 to 2010, including 18 disputes involving employment, commercial, and human rights cases surrounding dispossessed Zimbabwean commercial farmers and agricultural companies.Speaker of the House of RepresentativesVice President of the United States and President of the Senate